--------------------------------------------------------------------------------

Exhibit 10.1



Supplemental Severance Plan
Under
the Modine Salaried Employee Severance Plan


This Supplemental Severance Plan (this “Supplemental Plan”) under the Modine
Salaried Employee Severance Plan (the “Plan”) provides for severance to eligible
employees in the event Modine Manufacturing Company (“Modine”) or a subsidiary
thereof terminates their employment involuntarily under circumstances described
below.


Section 1.
Defined Terms



The following are defined terms used in this Supplemental Plan:


"Affiliate" or "Associate" shall have the meaning set forth in Rule 12b-2 under
the Securities Exchange Act of 1934, as it may be amended from time to time.


“Cause” shall be deemed to exist if, and only if: (a) you engage in an act of
dishonesty constituting a felony that results or is intended to result directly
or indirectly in gain or personal enrichment at the expense of Modine; (b) you
disclose confidential information of Modine that results in a demonstrable
material injury to Modine; or (c) you engage in a willful and continued failure
to perform substantially your duties on behalf of Modine or to comply with
Modine’s Code of Ethics and Business Conduct.


“Change in Control” shall be deemed to take place on the occurrence of any of
the following events: (a) the effective time of (i) a merger or consolidation of
Modine with one or more other corporations as a result of which the holders of
the outstanding capital stock of Modine entitled to vote in elections of
directors  (the “Voting Power”) of Modine immediately prior to such merger or
consolidation (other than the surviving or resulting corporation or any
Affiliate or Associate thereof) hold less than 50% of the Voting Power of the
surviving or resulting corporation, or (ii) a transfer of 51% of the Voting
Power, or a majority of Modine's consolidated assets to an entity, other than to
an entity of which Modine owns at least 50% of the Voting Power; or (b) during
any period of 12 months, the persons who at the beginning of such 12-month
period were directors of Modine cease for any reason to constitute at least a
majority of the board.


“Eligible Employee” means an individual who is eligible to participate in this
Supplemental Plan, as appointed by Modine’s Chief Executive Officer, from time
to time, and approved by Modine’s Board of Directors or a committee
thereof.  For purposes of clarity, Modine’s Chief Executive Officer is not an
Eligible Employee.


“Good Reason” means a material diminution in your base salary; material
diminution in your annual Management Incentive Plan Target bonus opportunity;
material diminution in your authority, duties or responsibilities; material
diminution in authority, duties or responsibilities of the supervisor to whom
you report; material diminution in the budget over which you retain authority;
or material change in the geographic location at which you must perform
services.


“You” or “Your” refers to employees who are eligible to receive benefits under
this Supplemental Plan.

 
1

--------------------------------------------------------------------------------

 
 
Section 2.
Eligibility for Severance without a Change in Control



You are eligible to participate in, and received severance payments under
Section 3 of this Supplemental Plan if:


 
·
You have been a United States-based, exempt or non-exempt salaried employee of
Modine or a subsidiary of Modine for at least one (1) year and you are not
entitled to severance payments without a Change in Control pursuant to a
separate written agreement with Modine or a subsidiary of Modine or by operation
of a non-United States law or legal principle;



 
·
You are an Eligible Employee at the time of your involuntary termination by
Modine or a subsidiary of Modine;



 
·
Modine or, if applicable, a subsidiary of Modine terminates your employment:



 
o
As part of a reduction in force;



 
o
Because you fail to meet performance expectations; or



 
o
For any other reason, other than for Cause;



 
·
Modine management, in its sole discretion, determines that your participation in
and eligibility for benefits under this Supplemental Plan is appropriate; and



 
·
You sign a document releasing Modine, its employees, directors and subsidiaries
from liability in connection with your employment and termination of employment
and agree not to sue Modine, its employees or its subsidiaries, all in a form
acceptable to Modine and consistent with applicable legal requirements.



If you do not satisfy the foregoing conditions, you would not be eligible to
participate in, or receive benefits under, Section 3 this Supplemental Plan.


Section 3.
Amount of Severance without a Change in Control/Timing of Payment



Section 3.1
Amount of Severance.



If you are eligible to receive severance under Section 2 of this Supplemental
Plan, your severance under this Supplemental Plan will be:


 
·
Your annual base salary at the time of termination; and



 
·
If you choose Consolidated Omnibus Budget Reconciliation Act (“COBRA”) coverage
with Modine, Modine will pay your full COBRA premium for the twelve (12) months
following your termination of employment.


 
2

--------------------------------------------------------------------------------

 
 
The severance payable under this Section 3 of the Supplemental Plan is exclusive
of the benefit described below in Section 5 and is not in addition to any amount
payable under such section of this Supplemental Plan.


Section 3.2
Timing of Payment.



Modine or, if applicable, a subsidiary of Modine will pay severance due under
Section 3.1 in the form of installment payments, payable bi-weekly (less
applicable tax withholdings) on regularly scheduled pay dates for Modine.  If
you are receiving severance under this Supplemental Plan in the form of
installment payments and you die before receiving your entire benefit, Modine
or, if applicable, a subsidiary of Modine will pay the remaining benefit owed to
you to your surviving spouse or, if you have no surviving spouse, to your
estate.


Section 4.
Eligibility for Severance with a Change in Control



You are eligible to participate in, and received severance payments under
Section 5 of this Supplemental Plan if:


 
·
You are a United States-based, exempt or non-exempt salaried employee of Modine
or a subsidiary of Modine who is not entitled to severance payments following a
Change in Control pursuant to a separate written agreement with Modine or a
subsidiary of Modine or by operation of a non-United States law or legal
principle;



 
·
You are an Eligible Employee at the time of a Change in Control;



 
·
Modine or, if applicable, a subsidiary of Modine (or a successor of either such
party as a result of the Change in Control) terminates your employment for any
reason, other than for Cause, at any time during the twelve (12) months
following a Change in Control;



 
·
You terminate your employment with Modine or, if applicable, a subsidiary of
Modine (or a successor of either such party as a result of the Change in
Control) for Good Reason at any time during the twelve (12) months following a
Change in Control; and



 
·
You sign a document releasing Modine and its employees, directors and
subsidiaries from liability in connection with your employment and termination
of employment and agree not to sue Modine, its employees or its subsidiaries,
all in a form acceptable to Modine and consistent with applicable legal
requirements.



If you do not satisfy the foregoing conditions, you would not be eligible to
participate in, or receive benefits under, Section 5 this Supplemental Plan.

 
3

--------------------------------------------------------------------------------

 
 
Section 5.
Amount of Severance with a Change in Control/Timing of Payment



Section 5.1
Amount of Severance with a Change in Control.



If you are eligible to receive severance under Section 4 of this Supplemental
Plan, your severance under this Supplemental Plan will equal:
 
 
·
Two (2) times your annual base salary at the time of termination;



 
·
An amount equal to two (2) times your eligible Management Incentive Plan at the
Target level for the fiscal year in progress at the time of termination; and



 
·
If you choose COBRA coverage with Modine, Modine will pay your full COBRA
premium for the eighteen (18) months following your termination of employment.



The severance under this Section 5 of the Supplemental Plan is exclusive of the
benefit described above in Section 3 and is not in addition to any amount
payable under such section of this Supplemental Plan.


Section 5.2
Timing of Payment.



Modine or, if applicable, a subsidiary of Modine will pay severance due under
Section 5.1 in the form of a single cash lump sum (less applicable tax
withholdings) on, or shortly after, the eligible employee’s last day of
employment.


Section 6.
Interaction of the Supplemental Plan with the Plan.



Sections 2, 3, 4 and 5 of this Supplemental Plan replace for those eligible for
severance under this Supplemental Plan the benefits set forth in the sections
entitled “Eligibility,” “Amount of Separation Pay,” and “Timing and Form of
Separation Pay” in the Plan.  A copy of the Plan is attached to this
Supplemental Plan as Attachment A.  Except as otherwise specifically provided
herein, this Supplemental Plan is subject to the terms of the Plan.




4

--------------------------------------------------------------------------------